Title: To George Washington from Captain Jonathan Hallett, 16 April 1780
From: Hallett, Jonathan
To: Washington, George


          
            sir
            Paramis [N.J.] April 16th 1780
          
          It is with Regret I am under the Necessity of informing your Excellency of an Attack made by the Enemy this morning on the Detachment at this place Commanded by Majr Byles.
          Their number consisted of One Hundred Horse Commanded by Simco & Three Hundred foot Commd by a Hessian Majr—they fell in with our out Guards a little after day light their approach was so rapid after the[y] was discoverd by the Guards that it was impossible to collect our force before they was up with the Quarters of the Troops Altho we had been under Arms this morning as was Customary with us daily Majr Byles took Post in the House with a party of Men defended himself for some time. Our loss is Majr Byles badly wounded and prisoner on Parole Captains Weaver & Seely Lieuts. Briston & Glenthworth of the Pensylvania Line Ensigns Thatcher & Sherman Genl Starks Brigade made prisoners 50 Non Commissd Officers & Privates missing three

Privates wounded & one Kill:d we have lost likewise twenty five Men by Desertion out of the Commd Nine of which left us last evening the Majr had Detach’d two Subalterns with thirty Men in pursuit of them.
          Before we had Collected our Force the enemy retir’d we immediately fell upon their rear pursued them 12 Mile keeping up the whole time a very brisk fire on their flanks and rear Guard.
          The Enemies Loss i[s] some thing considerable the Number not Ascertain’d.
          The Militia behav’d very well on the Occasion the Officers and Men that was so fortunate as to escape being made prisoners Acted with the greatest Spirit—The Enemy have burn’d two Houses & a Mill the property of the Hoppers at this place with all our Provisions. Our Ammunition is Chiefly expended. for farther perticulars I Refer you to the bearer Ensign Fonda. I have the Honor to be your Excellency’s Most Obdt & Humbl. Servt
          
            Jonathan Hallett Capt.Commanding at this place
          
        